CAMPBELL, Judge.
The record contains three assignments of error purporting to be based upon exceptions appearing in the record. There are no exceptions in the record. The only assignment of error meriting attention is the one to the order dismissing plaintiff’s case and noting an appeal. This presents the record proper for review.
The record reveals that the findings made by the trial judge were adequate. The findings support the judgment, and no prejudicial error has been made to appear on the face of the record.
Affirmed.
Judge Morris concurs.
Judge Hedrick dissents.